ORDER
Judge McKeown’s concurrence filed on September 2, 2003 is amended as follows:
Insert at Slip. Op. 12829 [341 F.3d at 1147] before “In defending an exclusively-religious ...”: “In the same vein, service providers would not be limited to religious institutions.”
With this amendment, the panel has voted to deny the petition for rehearing. Judges McKeown and Rawlinson have voted to deny the petition for rehearing en banc and Judge Noonan recommends denying the petition for rehearing en banc.
The full court has been advised of the petition for rehearing en banc, and no active judge has requested a vote whether to rehear the matter en banc. Fed. R.App. P. 35.
The petition for rehearing is DENIED and the petition for rehearing en banc is DENIED.
Appellant’s motion of January 22, 2004 in which to file a reply brief is GRANTED.